DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Response to Amendment
3.          In response to the amendments received in the Office on 3/10/2022, the Office acknowledges the current status of the claims: claims 1-9, 13-15, 17, and 18 have been amended, and no new matter appears to be added.

Response to Arguments
4.          Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.         Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0178198 A1 to Ding et al. (hereinafter “Ding”), in view of United States Patent Application Publication ,2020/0275313 A1 to He et al. (hereinafter “He”), and further in view of n view of United States Patent Application Publication 2020/0252838 A1 to Akdeniz et al. (hereinafter “Akdeniz”).
            Regarding Claim 1, Ding discloses a method, comprising:
     receiving, by a network device comprising a processor, state data representative of a state of a group of mobile devices as the group of mobile devices approaches the network device (Ding: [0071-0075] – one or more access devices receives state information corresponding to a plurality of device data and/or route/path data related to one or more devices that move from one coverage area to another coverage area. See also [0077-0082]. See also [0091] describing one or more of events and triggers may apply to a group of end user devices.);
     receiving, by the network device, distance data representative of a distance of the group of mobile devices from the network device (Ding: [0070] – corresponds to collecting information related to a trajectory change or location change, as one or more devices arrive at a different location. See also [0037], [0041], [0044], [0052], [0055-0056], and [0075].);
     as a function of the state data and the distance data, generating, by the network device, a trigger condition to trigger a resource allocation of a network resource (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event.); 
     in response to the generating the trigger condition, monitoring, by the network device, the state data and the distance data of the group of mobile devices to determine whether the trigger condition has been satisfied (Ding: [0075], [0085], [0093], and [0236] – interpreted to correspond to determining successful establishment of a communication to a select device based on the trigger event. See also [0081] and [0092] describing the continuous monitoring of event triggers until an event trigger has been detected.); and
     in response to determining that the trigger condition has been satisfied, determining, by the network device, a configuration of the resource allocation of the network resource to the group of mobile devices [that reduces an energy usage of the network resource; corresponds to an intended result and is not a positive recitation of claim language] (Ding: [0024], [0081], [0150-0151] – corresponds to the allocation of resources as a result of a triggering event. A “configuration” is dynamic in the sense that a network resource may change based on network characteristics/parameters that also change. Ding also describes using an algorithm for assigning/allocating a resource (a configuration) based on energy consumption requirements, suggesting an optimum configuration of the network resource to reduce energy consumption.).
            Although Ding mentions using machine learning (Ding: [0098]) and predicted usage of network resources (Ding: [0050], [0154]), Ding does not expressly disclose utilizing a machine learning model based on state data and predicted utilization of a network resource by a plurality of devices, a resource allocation.
            However, the addition of machine learning for determining a network resource to a system (that already applies machine learning logic for determining a specific parameter) cannot be considered new or novel in the presence of He. He is also concerned with the efficiencies of mobile edge computing (He: [0001], [0012-0013]). He discloses determining a resource allocation utilizing a machine learning model based on state data and predicted utilization of a network resource by a plurality of devices (He: [0013], [0019-0020] (plurality of devices in a MEC cluster of a MEC platform), [0021-0022], [0038] (network resource allocation based on status/state data and predicted usage), and [0037] (further describing the use of artificial intelligence for determining network resources).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the algorithm of Ding in view of the algorithm of He to include a network resource allocation machine learning model for the reasons of improving latency and reducing traffic (He: [0001]).	 
            Although Ding discloses a speed of movement and a direction parameter determined by one or more sensors (Ding: [0035] and [0210]), Ding does not expressly disclose that the group of mobile devices are travelling in a same direction at a same speed of movement.
            However, this feature cannot be considered new or novel in the presence of Akdeniz. Akdeniz is also concerned with resource allocation in a wireless communication system (Akdeniz: [0092-0095]) and mobile edge computing (MEC) (Akdeniz: [0279]). Akdeniz further discloses a group of mobile devices are travelling in a same direction at a same speed of movement (Akdeniz: Figure 9 with [0020] and [0180], and Figure 13 with [0196] and [0206-0217] – a “swarm”, or group of UEs are determined to be moving in a same direction and with a same speed of movement, or the swarm may be stationary.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ding in view of Akdeniz to include a group of mobile devices are travelling in a same direction at a same speed of movement for the reasons of reducing dropped connections of a large group of mobile devices identified for a handover (Akdeniz: [0179]).	
            Regarding Claim 2, the combination of Ding, He, and Akdeniz discloses the method of claim 1, wherein Ding further discloses the network resource is associated with a microservice for use by the group of mobile devices (Ding: [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 3, the combination of Ding, He, and Akdeniz discloses the method of claim 1, wherein Ding further discloses [further comprising]:
     wherein the trigger condition is based on a network load associated with the network resource (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests.).
            Regarding Claim 4, the combination of Ding, He, and Akdeniz discloses the method of claim 2, wherein Ding further discloses [further comprising]:
     in response to the determining that the trigger condition has been satisfied, applying, by the network device, the microservice to the group of mobile devices (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 5, the combination of Ding, He, and Akdeniz discloses the method of claim 1, wherein Ding further discloses the trigger condition is a function of a location of the group of mobile device in relation to the network device (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event.).
            Regarding Claim 6, the combination of Ding, He, and Akdeniz discloses the method of claim 1, wherein He further discloses the trigger condition is generated via a machine learning model (He: [0013], [0019-0020] (plurality of devices in a MEC cluster of a MEC platform), [0021-0022], [0038] (network resource allocation based on status/state data and predicted usage), and [0037] (further describing the use of artificial intelligence for determining network resources in the event of an emergency or abnormality, or trigger).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the algorithm of Ding in view of the algorithm of He to include a network resource allocation machine learning model for the reasons of improving latency and reducing traffic (He: [0001]).
            Regarding Claim 7, the combination of Ding, He, and Akdeniz discloses the method of claim 1, wherein Ding further discloses [further comprising]:
     in response to the monitoring the distance data, terminating, by the network device, a microservice to be applied to the group of mobile devices (Suggested by Ding in at least [0037], [0040-0041], and [0044] wherein location/position information is utilized to determine to acquire another service from a closer network device, thereby cancelling the previous service.).          

            Claim 8, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Ding further discloses the system comprising at least a processor and memory in at least [0161-0164].
            Regarding Claim 9, the combination of Ding, He, and Akdeniz discloses the system of claim 8, wherein Ding further discloses the operations further comprise:
     in response to the determining that the trigger condition has been satisfied, applying, the microservice to the mobile devices (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 10, the combination of Ding, He, and Akdeniz discloses the system of claim 8, wherein Ding further discloses the operations further comprise:
     determining a location corresponding to the distance (Ding: [0070] – corresponds to collecting information related to a trajectory change or location change, as one or more devices arrive at a different location. See also [0037], [0041], [0044], [0052], [0055-0056], and [0075].).
          Regarding Claim 11, the combination of Ding, He, and Akdeniz discloses the system of claim 10, wherein Ding further discloses the location is a first location (Ding: [0037] – corresponds to a source/current server/location.), and wherein the operations further comprise:
     in response to the determining that the mobile devices are located at the first location initiating the microservice for the mobile devices to utilize upon arriving a second location associated with the network device (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 12, the combination of Ding, He, and Akdeniz discloses the system of claim 11, wherein Ding further discloses the operations further comprise:
     in response to the initiating the microservice, terminating the microservice at a time based on a predicted amount of time associated with the mobile devices being located at the second location (Ding: [0041], [0050] – interpreted to correspond to a predicted time a network device is at a target server. Also see also [0088] – discloses an amount of time spent at a server.).
           Regarding Claim 13, the combination of Ding, He, and Akdeniz discloses the system of claim 8, wherein Ding further discloses the operations further comprise:
     based on the state data, determining the predicted utilization of the microservice by the mobile devices (Ding: [0050] and [0154] – corresponds to determining a resource based on a prediction.).
            Regarding Claim 14, the combination of Ding, He, and Akdeniz discloses the system of claim 11, wherein the operations further comprise:
     in response to the mobile devices being determined to have departed the second location (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].), updating the machine-learning data structure associated with allocating the microservice (He: [0036-0037] and [0081-0087] – AI model is suggested to be updated based on trigger event (abnormality) and the collection of network usage information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the algorithm of Ding in view of the algorithm of He to include a network resource allocation machine learning model for the reasons of improving latency and reducing traffic (He: [0001]).

           Claims 15-17, directed to a non-transitory machine-readable embodiment of claims 1, 3, and 4, recite similar features as claims 1, 3, and 4, and are therefore rejected upon the same grounds as claims 1, 3, and 4. Please see above rejections of claims 1, 3, and 4. Ding further discloses the medium in at least [0119], [0120], and [0187].
            Regarding Claim 18, the combination of Ding, He, and Akdeniz discloses the non-transitory machine-readable medium of claim 18, wherein Ding further discloses wherein the operations further comprise:
     in response to the determining that the trigger condition has been satisfied, predicting the utilization of the microservice based on the state data (Ding: [0050] and [0154] – corresponds to determining a resource based on a prediction.).
            Regarding Claim 19, the combination of Ding, He, and Akdeniz discloses the non-transitory machine-readable medium of claim 18, wherein Ding further discloses the operations further comprise:
     based on a dispersion of the mobile devices, partitioning the mobile devices into a first group of the mobile devices and a second group of the mobile devices (Ding: [0091] – interpreted to correspond to grouping one or more groups of network devices according to triggering events including measurements of a number of the network devices in or entering a geographic area.).
            Regarding Claim 20, the combination of Ding, He, and Akdeniz discloses the machine-readable medium of claim 19, wherein Ding further discloses the time is a first time, wherein the location is a first location (Ding: [0037] – corresponds to a source/current server/location.), and wherein the operations further comprise:
     in response to the partitioning the mobile devices, allocating the microservice to the first group of the mobile devices, wherein the first group of the mobile devices are predicted to arrive at a second location at a second time (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).

Conclusion
7.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0132422 A1 to Duran et al. at [0002], [0007], [0015], [0018];
US PGPub 2019/0140933 A1 to Bernat et al. at [0002], [0029], [0088];
US PGPub 2019/0394096 A1 to Bernat et al. at [0010], [0016], [0029], [0034];
US PGPub 2020/0007460 A1 to Bernat et al. at [0021], [0036], [0042], [0045];
US PGPub 2020/0195495 A1 to Parker et al. at [0004], [0034], [0037];
US PGPub 2020/0314614 A1 to Moustafa et al. at [0030], [0042-0044], [0119];
US PGPub 2021/0212168 A1 to Yoden et al. at [0005], [0013], [0213], [0409], [0419].
 
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 10, 2022